PALLADINO, Judge,
dissenting.
I respectfully dissent.
The majority’s extension of the rule set forth in Cyclops Corp. v. Workmen’s Compensation Appeal Board (Sray, Jr.), 116 Pa.Commonwealth Ct. 421, 541 A.2d 851 (1988) is not warranted by the facts in this case. In Cyclops the injury was the gradual diminution of hearing to the point that the loss was compensable, caused by the claimant’s total and cumulative exposure to a heavy noise level over a period of forty years. In the present matter, there was a clearly defined moment when the injury occurred, that being July 15, 1987. Given this definite point of time when the injury occurred, there is no reason to extend the 120 day time limit for notice.
*166While section 311 does provide for the extension of the 120 day period when either the nature of the injury or its relationship to the employment is not known, neither of these exceptions are applicable here. In the case now before us, there is no question that the injury had a relationship to the employment — the accident occurred on the job. The nature of the injury was also clear on July 15, 1987 — the Claimant suffered a burn. The burn itself could not have been that serious, in that Claimant never sought medical attention or lost any time from work.
When there is a clearly defined point of time when the injury occurs, notice of the injury must be given within the 120 day period. The rule in Cyclops was established to protect those workers whose injuries naturally occur over long periods of time, and in such small increments as to be undetectable by the ordinary person. This is not the type of injury involved in this case. Accordingly, I would affirm the Board’s decision.